Case 21-40063-crm        Doc 29     Filed 06/14/21     Entered 06/14/21 11:20:06         Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                            WESTERN DISTRICT OF KENTUCKY

IN RE:                                                )
                                                      )
KEVIN DALE ROLLEY                                     )        CASE NO: 21-40063-crm
SHERRI MARIE ROLLEY                                   )        CHAPTER 13
                                                      )
DEBTORS                                               )

                        WITHDRAWAL OF OBJECTION TO CLAIM

         Comes Counsel for the Debtor, the Hon. Mark Little, and withdraws the Objection to Claim

Number 6 filed on April 27, 2021 2021 (docket no. 15).



                                               /s/Mark Little
                                               Mark Little
                                               Attorney for Debtors
                                               44 Union Street
                                               Madisonville, KY 42431
                                               (270) 821-0110



                                  CERTIFICATE OF SERVICE

       In accordance with Local Rule 9036-1(a) and (b), I certify that on June 14, 2021, I sent a copy
of the foregoing Withdrawal of Objection to Claim to all parties who requested notice in the above-
captioned case by either: (1) electronic means through the Bankruptcy Court’s CM/ECF system; or
(2) First Class U.S. Mail if the Notice of Electronic Filing from this Court’s CM/ECF system
indicates that there are interested parties not deemed to have consented to electronic notice or
service; and a copy to NewRez LLC dba Shellpoint Mortgage Servicing via facsimile (866-467-
1187) and to Hon. Mary Vitartas via facsimile (850-422-2567) and to Hon. Christopher M. Hill via
facsimile (502-223-0700) pursuant to Local Rule 9036-1(c).

                                                 /s/Mark Little
                                                 Mark Little
